Exhibit 10.3

 

 

 

PLEDGE AGREEMENT

among

TSI HOLDINGS II, LLC,

TOWN SPORTS INTERNATIONAL, LLC,

VARIOUS OTHER SUBSIDIARIES OF TSI HOLDINGS II, LLC

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as COLLATERAL AGENT

Dated as of November 15, 2013

 

 

 



--------------------------------------------------------------------------------

PLEDGE AGREEMENT

PLEDGE AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of November 15, 2013, among each of the undersigned
pledgors (each, a “Pledgor” and, together with any other entity that becomes a
pledgor hereunder pursuant to Section 29 hereof, the “Pledgors”) and Deutsche
Bank AG New York Branch, as collateral agent (together with any successor
collateral agent, the “Pledgee”), for the benefit of the Secured Creditors (as
defined below). Except as otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.

W I T N E S S E T H :

WHEREAS, TSI Holdings II, LLC (“Holdings”), Town Sports International, LLC
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”)
and Deutsche Bank AG New York Branch, as administrative agent (together with any
successor administrative agent, the “Administrative Agent”), have entered into a
Credit Agreement, dated as of November 15, 2013 (as amended, modified, restated,
extended, restructured and/or supplemented from time to time, together with any
agreement refinancing in full the Indebtedness under such agreement or successor
agreements to the extent such agreement provides that it is to be the “Credit
Agreement” hereunder, the “Credit Agreement”), providing for the making of Loans
to, and the issuance of, and participation in, Letters of Credit for the
account, of the Borrower, all as contemplated therein (the Lenders, each Issuing
Lender, the Administrative Agent and the Pledgee are herein called the “Lender
Creditors”);

WHEREAS, pursuant to the Credit Agreement Party Guaranty, each Credit Agreement
Party has guaranteed to the Secured Creditors the payment when due of all
Guaranteed Obligations as described (and defined) therein;

WHEREAS, pursuant to the Subsidiaries Guaranty, each Pledgor (other than
Holdings and the Borrower) has jointly and severally guaranteed the payment and
performance when due of all Guaranteed Obligations as described (and defined)
therein;

WHEREAS, the Borrower and/or one or more of its Subsidiaries may at any time and
from time to time enter into one or more Interest Rate Protection Agreements or
Other Hedging Agreements with one or more Lender Creditors or any affiliate
thereof (each such Lender Creditor or affiliate, even if the respective Lender
Creditor subsequently ceases to be a Lender under the Credit Agreement for any
reason, together with such Lender Creditor’s or affiliate’s successors and
assigns, if any, collectively, the “Other Creditors” and, together with the
Lender Creditors, the “Secured Creditors”);

WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement that each Pledgor shall have executed and
delivered to the Pledgee this Agreement; and



--------------------------------------------------------------------------------

WHEREAS, each Pledgor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and, if applicable, the
entering into by the Borrower and/or one or more of its Subsidiaries of Interest
Rate Protection Agreements or Other Hedging Agreements and, accordingly, desires
to enter into this Agreement in order to satisfy the conditions described in the
preceding recital and to induce the Lenders to make Loans to the Borrower and
issue, and/or participate in, Letters of Credit for the account of the Borrower
and the Other Creditors to enter into Interest Rate Protection Agreements or
Other Hedging Agreements with the Borrower and/or one or more of its
Subsidiaries;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:

1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:

(i) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, reimbursement
obligations (both actual and contingent) under Letters of Credit, fees, costs,
and indemnities (including in each case, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Pledgor or any Subsidiary thereof at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding) of such Pledgor to the Lender Creditors, whether now
existing or hereafter incurred under, arising out of, or in connection with, the
Credit Agreement and the other Credit Documents to which such Pledgor is a party
(including, in the case of each Pledgor that is a Guarantor, all such
obligations, liabilities and indebtedness of such Pledgor under its Guaranty)
and the due performance and compliance by such Pledgor with all of the terms,
conditions and agreements contained in the Credit Agreement and in such other
Credit Documents but shall exclude any Excluded Swap Obligations (all such
obligations, liabilities and indebtedness under this clause (i), except to the
extent consisting of obligations, liabilities or indebtedness with respect to
Interest Rate Protection Agreements or Other Hedging Agreements, being herein
collectively called the “Credit Document Obligations”);

(ii) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, in each case, without limitation, all interest that accrues after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Pledgor or
any of its Subsidiaries at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding) owing by such Pledgor to the Other Creditors under, or with
respect to (including, in the case of each Pledgor that is a Guarantor, all such
obligations,

 

Page 2



--------------------------------------------------------------------------------

liabilities and indebtedness of such Pledgor under its Guaranty), each Interest
Rate Protection Agreement and Other Hedging Agreement, whether such Interest
Rate Protection Agreement or Other Hedging Agreement is now in existence or
hereafter arising and the due performance and compliance by such Pledgor with
all of the terms, conditions and agreements contained therein but shall exclude
any Excluded Swap Obligations (all such obligations, liabilities and
indebtedness described in this clause (ii) being herein collectively called the
“Other Obligations”);

(iii) any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;

(iv) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of such Pledgor referred to in clauses
(i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and

(v) all amounts paid by any Secured Creditor as to which such Secured Creditor
has the right to reimbursement under Section 11 of this Agreement;

all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (v) of this Section 1 being herein collectively called the
“Obligations,” it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement but shall exclude, for the avoidance of doubt, any Excluded Swap
Obligations.

2. DEFINITIONS. (a) Reference to singular terms shall include the plural and
vice versa.

(b) The following capitalized terms used herein shall have the definitions
specified below:

“Administrative Agent” shall have the meaning set forth in the recitals hereto.

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.

“Agreement” shall have the meaning set forth in the first paragraph hereof.

“Borrower” shall have the meaning set forth in the recitals hereto.

“Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.

“Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.

 

Page 3



--------------------------------------------------------------------------------

“Collateral” shall have the meaning set forth in Section 3.1 hereof and shall
exclude any Excluded Collateral (as defined in the Security Agreement).

“Collateral Accounts” shall mean any and all accounts established and maintained
by the Pledgee in the name of any Pledgor at any time while an Event of Default
shall have occurred and be continuing to which Collateral may be credited after
the occurrence and during the continuance of an Event of Default.

“Credit Agreement” shall have the meaning set forth in the recitals hereto.

“Credit Document Obligations” shall have the meaning set forth in Section 1(i)
hereof.

“Credit Documents” shall have the meaning provided in the Credit Agreement, as
such documents may be amended, modified, restated and/or supplemented from time
to time in connection with the Credit Agreement.

“Equity Interest” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interest in (however designated) equity of such Person, including, without
limitation, any common stock, preferred stock, any limited or general
partnership interest and any limited liability company membership interest.

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement.

“Excluded Swap Obligations” shall have the meaning provided in the Credit
Agreement.

“Exempted Foreign Entity” shall mean any Foreign Subsidiary of the Borrower that
is treated as a corporation or an association taxable as a corporation for U.S.
Federal income tax purposes.

“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.

“Foreign Subsidiary” shall have the meaning given such term the Credit
Agreement.

“Holdings” shall have the meaning set forth in the recitals hereto.

“Indemnitees” shall have the meaning set forth in Section 11 hereof.

“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.

“Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.

 

Page 4



--------------------------------------------------------------------------------

“Lender Creditors” shall have the meaning set forth in the recitals hereto.

“Lenders” shall have the meaning set forth in the recitals hereto.

“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any Pledgor or represented by any Limited
Liability Company Interest.

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company.

“Non-Voting Equity Interests” shall mean all Equity Interests of any Foreign
Subsidiary of the Borrower which are not Voting Equity Interests.

“Notes” shall mean (x) all intercompany notes at any time issued to each Pledgor
and (y) all other promissory notes from time to time issued to, or held by, each
Pledgor.

“Obligations” shall have the meaning set forth in Section 1 hereof.

“Other Creditors” shall have the meaning set forth in the recitals hereto.

“Other Hedging Agreements” shall have the meaning given such term the Credit
Agreement.

“Other Obligations” shall have the meaning set forth in Section 1(ii) hereof.

“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned or represented by
any Partnership Interest.

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.

“Person” shall have the meaning given such term the Credit Agreement.

“Pledged Notes” shall have the meaning set forth in Section 3.5 hereof.

“Pledgee” shall have the meaning set forth in the first paragraph hereof.

“Pledgor” shall have the meaning set forth in the first paragraph hereof.

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC and, in any event, shall also include, but not be limited to, (i) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to the
Pledgee or any Pledgor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever)

 

Page 5



--------------------------------------------------------------------------------

made or due and payable to any Pledgor from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any governmental authority (or any Person acting under
color of governmental authority), and (iii) any and all other amounts from time
to time paid or payable under or in connection with any of the Collateral.

“Registered Organization” shall mean a “registered organization” as such term is
defined in Section 9-102 (a) (70) of the UCC.

“Required Lenders” shall have the meaning given such term in the Credit
Agreement.

“Required Secured Creditors” shall have the meaning given such term in the
Security Agreement.

“Secured Creditors” shall have the meaning set forth in the recitals hereto.

“Secured Debt Agreements” shall mean and include (x) this Agreement, (y) the
other Credit Documents, and (z) the Interest Rate Protection Agreements and
Other Hedging Agreements entered into with any Other Creditor.

“Securities Account” shall have the meaning given such term in Section 8-501(a)
of the UCC.

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

“Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.

“Security” and “Securities” shall have the meaning given such term in
Section 8-102(a)(15) of the UCC and shall in any event also include all Stock
and all Notes.

“Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.

“Stock” shall mean all of the issued and outstanding shares of capital stock at
any time owned by any Pledgor of any corporation.

“Subsidiary” shall have the meaning given such term in the Credit Agreement.

“Termination Date” shall have the meaning set forth in the Security Agreement.

“Transmitting Utility” shall mean a “transmitting utility” as such term is
defined in Section 9-102(a)(80) of the UCC.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that all references herein to specific
sections or subsections of the UCC are references to such sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.

 

Page 6



--------------------------------------------------------------------------------

“Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.

“Voting Equity Interests” of any Foreign Subsidiary of the Borrower shall mean
all classes of Equity Interests of such Foreign Subsidiary entitled to vote.

3. PLEDGE OF SECURITIES, ETC.

3.1 Pledge. To secure the Obligations now or hereafter owed or to be performed
by such Pledgor, each Pledgor does hereby grant, pledge and assign to the
Pledgee for the benefit of the Secured Creditors, and does hereby create a
continuing security interest in favor of the Pledgee for the benefit of the
Secured Creditors in, all of its right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):

(a) each of the Collateral Accounts, including any and all assets of whatever
type or kind deposited by such Pledgor in each such Collateral Account, whether
now owned or hereafter acquired, existing or arising, including, without
limitation, all Financial Assets, Investment Property, monies, checks, drafts,
Instruments, Securities or interests therein of any type or nature deposited or
required by the Credit Agreement or any other Secured Debt Agreement to be
deposited in each such Collateral Account, and all investments and all
certificates and other Instruments (including depository receipts, if any) from
time to time representing or evidencing the same, and all dividends, interest,
distributions, cash and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing;

(b) all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities;

(c) all Limited Liability Company Interests owned by such Pledgor from time to
time and all of its right, title and interest in each limited liability company
to which each such Limited Liability Company Interest relates, whether now
existing or hereafter acquired, including, without limitation, to the fullest
extent permitted under the terms and provisions of the documents and agreements
governing such Limited Liability Company Interests and applicable law:

(A) all the capital thereof and its interest in all profits, income, surpluses,
losses, Limited Liability Company Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Limited Liability
Company Interests;

(B) all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

 

Page 7



--------------------------------------------------------------------------------

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company
agreement or operating agreement, or at law or otherwise in respect of such
Limited Liability Company Interests;

(D) all present and future claims, if any, of such Pledgor against any such
limited liability company for monies loaned or advanced, for services rendered
or otherwise;

(E) all of such Pledgor’s rights under any limited liability company agreement
or operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such Limited
Liability Company Interests, including any power to terminate, cancel or modify
any such limited liability company agreement or operating agreement, to execute
any instruments and to take any and all other action on behalf of and in the
name of any of such Pledgor in respect of such Limited Liability Company
Interests and any such limited liability company, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Limited Liability Company Asset, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing; and

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

(d) all Partnership Interests owned by such Pledgor from time to time and all of
its right, title and interest in each partnership to which each such Partnership
Interest relates, whether now existing or hereafter acquired, including, without
limitation, to the fullest extent permitted under the terms and provisions of
the documents and agreements governing such Partnership Interests and applicable
law:

(A) all the capital thereof and its interest in all profits, income, surpluses,
losses, Partnership Assets and other distributions to which such Pledgor shall
at any time be entitled in respect of such Partnership Interests;

(B) all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;

 

Page 8



--------------------------------------------------------------------------------

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any partnership agreement or
operating agreement, or at law or otherwise in respect of such Partnership
Interests;

(D) all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;

(E) all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of any of such Pledgor in respect
of such Partnership Interests and any such partnership, to make determinations,
to exercise any election (including, but not limited to, election of remedies)
or option or to give or receive any notice, consent, amendment, waiver or
approval, together with full power and authority to demand, receive, enforce,
collect or receipt for any of the foregoing or for any Partnership Asset, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing; and

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

(e) all Security Entitlements owned by such Pledgor from time to time in any and
all of the foregoing;

(f) all Financial Assets and Investment Property owned by such Pledgor from time
to time; and

(g) all Proceeds of any and all of the foregoing;

provided that (A)(x) until a change in the relevant sections of the Code or the
regulations, rules, rulings, notices or other official pronouncements issued or
promulgated thereunder (in which case this clause (x) shall no longer be
applicable), no Pledgor shall be required at any time to pledge hereunder more
than 65% of the total combined voting power of all classes of Voting Equity
Interests of any Exempted Foreign Entity, and (y) each Pledgor shall be required
to pledge hereunder 100% of the Non-Voting Equity Interests of each Exempted
Foreign Entity at any time and from time to time acquired by such Pledgor, which
Non-Voting Equity Interests shall not be subject to the limitations described in
preceding clause (x) and (B) no Pledgor shall be required to grant a security
interest hereunder in any Excluded Collateral.

 

Page 9



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Agreement, the
Pledgors shall not be required to take any actions to perfect the Collateral
Agent’s security interest hereunder except to the extent that a security
interest in such types of Collateral can be perfected (i) by the filings of a
UCC-1 (or similar) financing statement under the applicable UCC, (ii) possession
of certificated Securities evidencing Equity Interests, (iii) possession of
Instruments constituting Notes, (iv) as provided in Section 3.2(a)(ii) hereof
and (v) as provided in Section 3.2(a)(v) hereof and the representations,
warranties and covenants contained in this Agreement with respect to a perfected
security interest in such Collateral shall be qualified to the extent provided
in this paragraph.

3.2 Procedures. (a) To the extent that any Pledgor at any time or from time to
time owns, acquires or obtains any right, title or interest in any Collateral,
such Collateral shall automatically (and without the taking of any action by the
respective Pledgor) be pledged pursuant to Section 3.1 of this Agreement and, in
addition thereto, the respective Pledgor shall (to the extent provided below)
take the following actions as set forth below (as promptly as practicable and,
in any event, within 10 Business Days after it obtains such Collateral (as such
period may be extended by the Collateral Agent in its sole discretion)) for the
benefit of the Pledgee and the other Secured Creditors:

(i) with respect to a Certificated Security representing an Equity Interest
(other than a Certificated Security credited on the books of a Clearing
Corporation or Securities Intermediary), the respective Pledgor shall physically
deliver such Certificated Security to the Pledgee, endorsed to the Pledgee or
endorsed in blank;

(ii) with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), the respective Pledgor shall cause the issuer of such
Uncertificated Security (unless the issuer of such Uncertificated Security is
not a Subsidiary of such Pledgor) to duly authorize and execute, and deliver to
the Pledgee, an agreement for the benefit of the Pledgee and the other Secured
Creditors substantially in the form of Annex H hereto (appropriately completed
to the reasonable satisfaction of the Pledgee and with such modifications, if
any, as shall be reasonably satisfactory to the Pledgee) pursuant to which such
issuer agrees to comply with any and all instructions originated by the Pledgee
without further consent by the registered owner and not to comply with
instructions regarding such Uncertificated Security (and any Partnership
Interests and Limited Liability Company Interests issued by such issuer)
originated by any other Person other than a court of competent jurisdiction;

(iii) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, the procedure set forth in Section 3.2(a)(i) hereof;

(iv) with respect to any Intercompany Note and any other Note in a principal
amount in excess of $1,000,000, physical delivery of such Note to the Pledgee,
endorsed to the Pledgee or endorsed in blank; and

(v) with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof which the Pledgee is entitled to retain pursuant to the terms
of this Agreement, establishment by the Pledgee of a Collateral Account.

 

Page 10



--------------------------------------------------------------------------------

In addition to the foregoing, in the event that any Partnership Interests or
Limited Liability Company Interests of any Pledgor which were not previously
Securities become (A) Certificated Securities, such Pledgor shall follow the
procedure set forth in Section 3.2(a)(i), or (B) Uncertificated Securities, such
Pledgor shall follow the procedure set forth in Section 3.2(a)(ii), in either
case, within 10 Business Days after the date that such Partnership Interests or
Limited Liability Company Interests become Securities (as such period may be
extended by the Collateral Agent in its sole discretion).

(b) In addition to the actions required to be taken pursuant to Section 3.2(a)
hereof, each Pledgor shall from time to time cause appropriate financing
statements (on Form UCC-1 or other appropriate form) under the Uniform
Commercial Code as in effect in the various relevant States, covering all
Collateral hereunder (with the form of such financing statements to be
satisfactory to the Pledgee), to be filed in the relevant filing offices so that
at all times the Pledgee has a security interest in all Investment Property and
other Collateral which is perfected by the filing of such financing statements
(in each case to the maximum extent perfection by filing may be obtained under
the laws of the relevant States, including, without limitation, Section 9-312(a)
of the UCC).

3.3 Subsequently Acquired Collateral. If any Pledgor shall acquire (by purchase,
stock dividend or similar distribution or otherwise) any additional Collateral
at any time or from time to time after the date hereof, such Collateral shall
automatically (and without any further action being required to be taken) be
subject to the pledge and security interests created pursuant to Section 3.1
hereof and, furthermore, the respective Pledgor will promptly thereafter take
(or cause to be taken) all action with respect to such Collateral in accordance
with the procedures set forth in Section 3.2 hereof, and will promptly
thereafter deliver to the Pledgee such supplements to Annexes A through G hereto
as are reasonably necessary to cause such annexes to be complete and accurate at
such time. Without limiting the foregoing, to the extent not constituting
Excluded Collateral, each Pledgor shall be required to pledge hereunder the
Equity Interests of any Exempted Foreign Entity at any time and from time to
time after the date hereof acquired by such Pledgor, provided that (x) a change
in the relevant sections of the Code or the regulations, rules, rulings, notices
or other official pronouncements issued or promulgated thereunder, no Pledgor
shall be required at any time to pledge hereunder more than 65% of the total
combined voting power of all classes of Voting Equity Interests of any Exempted
Foreign Entity and (y) each Pledgor shall be required to pledge hereunder 100%
of the Non-Voting Equity Interests of each Exempted Foreign Entity at any time
and from time to time acquired by such Pledgor.

3.4 Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section 3.3
hereof shall be accompanied by any transfer tax stamps required in connection
with the pledge of such Collateral.

3.5 Definition of Pledged Notes. All Notes at any time pledged or required to be
pledged hereunder are hereinafter called the “Pledged Notes.”

 

Page 11



--------------------------------------------------------------------------------

3.6 Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the date hereof: (i) the exact legal
name of such Pledgor, the type of organization of such Pledgor, whether or not
such Pledgor is a Registered Organization, the jurisdiction of organization of
such Pledgor, the organizational identification number (if any) of such Pledgor,
and whether or not such Pledgor is a Transmitting Utility, is listed on Annex A
hereto; (ii) each Subsidiary of such Pledgor, and the direct ownership thereof,
is listed in Annex B hereto; (iii) the Stock (and any warrants or options to
purchase Stock) held by such Pledgor consists of the number and type of shares
of the stock (or warrants or options to purchase any stock) of the corporations
as described in Annex C hereto; (iv) such Stock constitutes that percentage of
the issued and outstanding capital stock of the issuing corporation as is set
forth in Annex C hereto; (v) the Notes held by such Pledgor consist of the
promissory notes described in Annex D hereto where such Pledgor is listed as the
lender; (vi) the Limited Liability Company Interests held by such Pledgor
consist of the number and type of interests of the Persons described in Annex E
hereto; (vii) each such Limited Liability Company Interest constitutes that
percentage of the issued and outstanding equity interest of the issuing Person
as set forth in Annex E hereto; (viii) the Partnership Interests held by such
Pledgor consist of the number and type of interests of the Persons described in
Annex F hereto; (ix) each such Partnership Interest constitutes that percentage
or portion of the entire partnership interest of the Partnership as set forth in
Annex F hereto; (x) the exact address of the chief executive office of such
Pledgor is listed on Annex G hereto; (xi) the Pledgor has complied with the
respective procedure set forth in Section 3.2(a) hereof with respect to each
item of Collateral described in Annexes B through F hereto; and (xi) on the date
hereof, such Pledgor owns no other Securities, Stock, Notes, Limited Liability
Company Interests or Partnership Interests.

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. If and to the extent necessary
to enable the Pledgee to perfect its security interest in any of the Collateral
or to exercise any of its remedies hereunder, the Pledgee shall have the right
to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which may be held (in the discretion of the
Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank or
in favor of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee.

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT. Each Pledgor shall be entitled to
exercise any and all voting and other consensual rights pertaining to the
Collateral owned by it, and to give consents, waivers or ratifications in
respect thereof; provided that, except to the extent otherwise expressly
permitted under the Credit Agreement, in each case, no vote shall be cast or any
consent, waiver or ratification given or any action taken or omitted to be taken
which would violate, result in a breach of any covenant contained in, or be
inconsistent with any of the terms of any Secured Debt Agreement, or which could
reasonably be expected to have the effect of impairing the value of the
Collateral or any part thereof or the position or interests of the Pledgee or
any other Secured Creditor in the Collateral, unless expressly permitted by the
terms of the Secured Debt Agreements. Notwithstanding the foregoing, all such
rights of each Pledgor to vote and to give consents, waivers and ratifications
shall cease in case either (x) an Event of Default under Section 11.05 of the
Credit Agreement has occurred and is continuing or (y) any other Event of
Default has occurred and is continuing and the Pledgee has otherwise notified
Holdings or the Borrower, and Section 7 hereof shall become applicable.

 

Page 12



--------------------------------------------------------------------------------

6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall have occurred
and be continuing either (x) an Event of Default under Section 11.05 of the
Credit Agreement or (y) any other Event of Default and the Pledgee has otherwise
notified Holdings or the Borrower, all cash dividends, cash distributions, cash
Proceeds and other cash amounts payable in respect of the Collateral shall be
paid to the respective Pledgor. The Pledgee shall be entitled to receive
directly, and to retain as part of the Collateral:

(i) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Collateral;

(ii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash (although such cash may be paid
directly to the respective Pledgor so long as no Event of Default then exists))
paid or distributed in respect of the Collateral by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and

(iii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash but only if an Event of Default
then exists) which may be paid in respect of the Collateral by reason of any
consolidation, merger, exchange of stock, conveyance of assets, liquidation or
similar corporate or other reorganization.

Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement. All dividends, distributions or
other payments which are received by any Pledgor contrary to the provisions of
this Section 6 or Section 7 hereof shall be received in trust for the benefit of
the Pledgee, shall be segregated from other property or funds of such Pledgor
and shall be forthwith paid over to the Pledgee as Collateral in the same form
as so received (with any necessary endorsement).

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. If there shall have occurred and be
continuing an Event of Default, then and in every such case, the Pledgee shall
be entitled to exercise all of the rights, powers and remedies (whether vested
in it by this Agreement, any other Secured Debt Agreement or by law) for the
protection and enforcement of its rights in respect of the Collateral, and the
Pledgee shall be entitled to exercise all the rights and remedies of a secured
party under the UCC as in effect in any relevant jurisdiction and also shall be
entitled, without limitation, to exercise the following rights, which each
Pledgor hereby agrees to be commercially reasonable:

(i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;

(ii) to transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;

 

Page 13



--------------------------------------------------------------------------------

(iii) to accelerate any Pledged Note which may be accelerated in accordance with
its terms, and take any other lawful action to collect upon any Pledged Note
(including, without limitation, to make any demand for payment thereon);

(iv) to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);

(v) at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and on such terms as the Pledgee in its absolute discretion may
determine, provided that at least 10 days’ written notice of the time and place
of any such sale shall be given to the respective Pledgor. The Pledgee shall not
be obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security or the Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Pledgee on behalf of the Secured Creditors may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Pledgee nor any other Secured Creditor shall
be liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto; and

(vi) to set-off any and all Collateral against any and all Obligations, and to
withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.

8. REMEDIES, CUMULATIVE, ETC. Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Secured Debt Agreement,
or now or hereafter existing at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Pledgee or any
other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other Secured Creditor to exercise any such
right, power or remedy shall operate as a waiver thereof. No notice to or demand
on any Pledgor in any case shall entitle it to any other or further notice or
demand in

 

Page 14



--------------------------------------------------------------------------------

similar or other circumstances or constitute a waiver of any of the rights of
the Pledgee or any other Secured Creditor to any other or further action in any
circumstances without notice or demand. The Secured Creditors agree that this
Agreement may be enforced only by the action of the Pledgee, in each case,
acting upon the instructions of the Required Secured Creditors, and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Pledgee for the benefit of the Secured Creditors upon the terms of this
Agreement, the Security Agreement and the Credit Agreement.

9. APPLICATION OF PROCEEDS. (a) All monies collected by the Pledgee upon any
sale or other disposition of the Collateral pursuant to the terms of this
Agreement, together with all other monies received by the Pledgee hereunder,
shall be applied in the manner provided in the Security Agreement.

(b) It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to its Obligations to the extent of any deficiency
between the amount of the proceeds of the Collateral pledged by it hereunder and
the aggregate amount of such Obligations.

10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to indemnify and
hold harmless the Pledgee and each other Secured Creditor (in their capacity as
such) and their respective successors, assigns, employees, advisors, agents and
affiliates (as to any Indemnitee, its “Related Parties”) (individually an
“Indemnitee”, and collectively, the “Indemnitees”) from and against any and all
obligations, damages, injuries, penalties, claims, demands, losses, judgments
and liabilities (including, without limitation, liabilities for penalties) of
whatsoever kind or nature, and (ii) to reimburse each Indemnitee for all
reasonable and documented costs, expenses and disbursements, including
reasonable and documented attorneys’ fees and expenses (limited, in the case of
any Event of Default, to one counsel to the Administrative Agent, one additional
counsel for all Issuing Lenders and Lenders, taken as a whole, one local counsel
for the Administrative Agent and the Lenders, taken as a whole, in each relevant
jurisdiction, and, solely in the case of an actual or perceived conflict of
interests, one additional counsel in each relevant jurisdiction to each group of
affected Lenders similarly situated, taken as a whole), in each case arising out
of or resulting from this Agreement or the exercise by any Indemnitee of any
right or remedy granted to it hereunder (but excluding any obligations, damages,
injuries, penalties, claims, demands, losses, judgments and liabilities
(including, without limitation, liabilities for penalties) or expenses of
whatever kind or nature to the extent incurred or arising by reason of gross
negligence or willful misconduct of such Indemnitee or its Related Parties (as
determined by a court of competent jurisdiction in a final

 

Page 15



--------------------------------------------------------------------------------

and non-appealable decision)). In no event shall the Pledgee hereunder be
liable, in the absence of gross negligence or willful misconduct on its part (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), for any matter or thing in connection with this Agreement other than
to account for monies or other property actually received by it in accordance
with the terms hereof. If and to the extent that the obligations of any Pledgor
under this Section 11 are unenforceable for any reason, such Pledgor hereby
agrees to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law. The indemnity obligations
of each Pledgor contained in this Section 11 shall continue in full force and
effect notwithstanding the full payment of all the Notes issued under the Credit
Agreement, the termination of all Interest Rate Protection Agreements and Other
Hedging Agreements and Letters of Credit, and the payment of all other
Obligations and notwithstanding the discharge thereof.

12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER. (a) Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or as a partner of any
partnership and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or as a partner in any partnership. The parties hereto
expressly agree that, unless the Pledgee shall become the absolute owner of
Collateral consisting of a Limited Liability Company Interest or a Partnership
Interest pursuant hereto and is admitted as a member or partner of the
respective Limited Liability Company or Partnership, this Agreement shall not be
construed as creating a partnership or joint venture among the Pledgee, any
other Secured Creditor, any Pledgor and/or any other Person.

(b) Except as provided in the last sentence of paragraph (a) of this Section 12,
the Pledgee, by accepting this Agreement, did not intend to become a member of
any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set forth
herein and the Secured Creditors shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 12.

(c) The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.

(d) The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability under the
Collateral.

13. FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor agrees that it will
join with the Pledgee in executing and, at such Pledgor’s own expense, file and
refile under the UCC or other applicable law such financing statements,
continuation statements

 

Page 16



--------------------------------------------------------------------------------

and other documents, in form reasonably acceptable to the Pledgee, in such
offices as the Pledgee (acting on its own or on the instructions of the Required
Secured Creditors) may deem reasonably necessary or appropriate and wherever
required or permitted by law in order to perfect and preserve the Pledgee’s
security interest in the Collateral hereunder and hereby authorizes the Pledgee
to file financing statements and amendments thereto relative to all or any part
of the Collateral (including, without limitation, financing statements which
list the Collateral specifically and/or “all assets” as collateral) without the
signature of such Pledgor where permitted by law, and agrees to do such further
acts and things and to execute and deliver to the Pledgee such additional
conveyances, assignments, agreements and instruments as the Pledgee may
reasonably require or deem reasonably necessary to carry into effect the
purposes of this Agreement or to further assure and confirm unto the Pledgee its
rights, powers and remedies hereunder or thereunder.

(b) Each Pledgor hereby constitutes and appoints the Pledgee its true and lawful
attorney-in-fact, irrevocably, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, from time to time
solely after the occurrence and during the continuance of an Event of Default,
in the Pledgee’s reasonable discretion, to act, require, demand, receive and
give acquittance for any and all monies and claims for monies due or to become
due to such Pledgor under or arising out of the Collateral, to endorse any
checks or other instruments or orders in connection therewith and to file any
claims or take any action or institute any proceedings and to execute any
instrument which the Pledgee may deem necessary or advisable to accomplish the
purposes of this Agreement, which appointment as attorney is coupled with an
interest.

14. THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in accordance with
this Agreement all items of the Collateral at any time received under this
Agreement. It is expressly understood, acknowledged and agreed by each Secured
Creditor that by accepting the benefits of this Agreement, each such Secured
Creditor acknowledges and agrees that the obligations of the Pledgee as holder
of the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement, are only those expressly set forth
in this Agreement and in Section 12 of the Credit Agreement. The Pledgee shall
act hereunder on the terms and conditions set forth herein and in Section 12 of
the Credit Agreement.

15. TRANSFER BY THE PLEDGORS. No Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein, except as permitted by the Credit
Agreement.

16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. (a) Each Pledgor
represents, warrants and covenants as to itself and each of its Subsidiaries
that:

(i) it is the legal, beneficial and record owner of, and has good title to, all
of its Collateral consisting of one or more Securities, Partnership Interests
and Limited Liability Company Interests and that it has sufficient interest in
all of its Collateral in which a security interest is purported to be created
hereunder for such security interest to attach (subject, in each case, to no
pledge, lien, mortgage, hypothecation, security

 

Page 17



--------------------------------------------------------------------------------

interest, charge, option, Adverse Claim or other encumbrance whatsoever, except
the liens and security interests created by this Agreement and Liens permitted
by Section 10.01(i), (x) or (xvii) of the Credit Agreement);

(ii) it has full power, authority and legal right to pledge all the Collateral
pledged by it pursuant to this Agreement;

(iii) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);

(iv) except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Pledgor in connection with (a) the execution, delivery or
performance of this Agreement by such Pledgor, (b) the validity or
enforceability of this Agreement against such Pledgor (except as set forth in
clause (iii) above), (c) the perfection or enforceability of the Pledgee’s
security interest in such Pledgor’s Collateral, or (d) except for compliance
with or as may be required by applicable securities laws, the exercise by the
Pledgee of any of its rights or remedies provided herein;

(v) neither the execution, delivery or performance by such Pledgor of this
Agreement, nor compliance by it with the terms and provisions hereof nor the
consummation of the transactions contemplated herein: (i) will contravene any
provision of any applicable law, statute, rule or regulation, or any applicable
order, writ, injunction or decree of any court, arbitrator or governmental
instrumentality, domestic or foreign, applicable to such Pledgor; (ii) will
conflict or be inconsistent with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the Security Documents) upon any of the properties or
assets of such Pledgor or any of its Subsidiaries pursuant to the terms of any
indenture, lease, mortgage, deed of trust, credit agreement, loan agreement or
any other material agreement, contract or other instrument to which such Pledgor
or any of its Subsidiaries is a party or is otherwise bound, or by which it or
any of its properties or assets is bound or to which it may be subject; or
(iii) will violate any provision of the certificate of incorporation, by-laws,
certificate of partnership, partnership agreement, certificate of formation or
limited liability company agreement (or equivalent organizational documents), as
the case may be, of such Pledgor or any of its Subsidiaries;

(vi) all of such Pledgor’s Collateral (consisting of Securities, Limited
Liability Company Interests or Partnership Interests) has been duly and validly
issued and acquired, is fully paid and non-assessable and is subject to no
options to purchase or similar rights, except pursuant to a transaction
permitted by the Credit Agreement;

 

Page 18



--------------------------------------------------------------------------------

(vii) each of such Pledgor’s Pledged Notes constitutes, or when executed by the
obligor thereof will constitute, the legal, valid and binding obligation of such
obligor, enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);

(viii) the pledge, collateral assignment and delivery to the Pledgee of such
Pledgor’s Collateral consisting of Certificated Securities and Pledged Notes
pursuant to this Agreement creates a valid and perfected first priority security
interest in such Certificated Securities and Pledged Notes, and the proceeds
thereof, subject to no prior Lien or encumbrance or to any agreement purporting
to grant to any third party a Lien or encumbrance on the property or assets of
such Pledgor which would include the Securities and the Pledgee is entitled to
all the rights, priorities and benefits afforded by the UCC or other relevant
law as enacted in any relevant jurisdiction to perfect security interests in
respect of such Collateral; and

(ix) to the extent required by Section 3.2 hereof, “control” (as defined in
Section 8-106 of the UCC) has been obtained by the Pledgee over all of such
Pledgor’s Collateral consisting of Securities (including, without limitation,
Notes which are Securities) with respect to which such “control” may be obtained
pursuant to Section 8-106 of the UCC except to the extent that the obligation of
the applicable Pledgor to provide the Pledgee with “control” of such Collateral
has not yet arisen under this Agreement.

(b) Each Pledgor covenants and agrees that it will defend the Pledgee’s right,
title and security interest in and to such Pledgor’s Collateral and the proceeds
thereof against the claims and demands of all persons whomsoever; and each
Pledgor covenants and agrees that it will have like title to and right to pledge
any other property at any time hereafter pledged to the Pledgee by such Pledgor
as Collateral hereunder and will likewise defend the right thereto and security
interest therein of the Pledgee and the other Secured Creditors.

17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; ORGANIZATIONAL
IDENTIFICATION NUMBERS; CHANGES THERETO; ETC. The exact legal name of each
Pledgor, the type of organization of such Pledgor, whether or not such Pledgor
is a Registered Organization, the jurisdiction of organization of such Pledgor,
the organizational identification number (if any) of such Pledgor, and whether
or not such Pledgor is a Transmitting Utility, is listed on Annex A hereto for
such Pledgor. Except as expressly permitted by the Credit Agreement, no Pledgor
shall change its legal name, its type of organization (including without
limitation its status as (x) a Registered Organization, in the case of each
Registered Organization or (y) a Transmitting Utility or a Person which is not a
Transmitting Utility, as the case may be), its jurisdiction of organization, or
its organizational identification number (if any) from that listed on Annex A
hereto for such

 

Page 19



--------------------------------------------------------------------------------

Pledgor or those that may have been established after the date of this Agreement
in accordance with the immediately succeeding sentence of this Section 17. No
Pledgor shall change its legal name, its type of organization, its status as a
Registered Organization (in the case of a Registered Organization), its status
as a Transmitting Utility or as a Person which is not a Transmitting Utility, as
the case may be, its jurisdiction of organization, or its organizational
identification number (if any), except that any such changes shall be permitted
(so long as not in violation of the applicable requirements of the Secured Debt
Agreements and so long as same do not involve (x) a Registered Organization
ceasing to constitute same or (y) any Pledgor changing its jurisdiction of
organization from the United States or a State thereof to a jurisdiction of
organization outside the United States or a State thereof) if (i) it shall have
given to the Pledgee not less than 10 days’ prior written notice of each change
to the information listed on Annex A (or such shorter or other notice as is
acceptable to the Pledgee) (as adjusted for any subsequent changes thereto
previously made in accordance with this sentence), together with a supplement to
Annex A which shall correct the applicable information contained therein for the
respective Pledgor, and (ii) in connection with such respective change or
changes, it shall have taken all action reasonably requested by the Pledgee to
maintain the security interests of the Pledgee in the Collateral intended to be
granted hereby at all times fully perfected and in full force and effect. In
addition, to the extent that any Pledgor does not have an organizational
identification number on the date hereof and later obtains one, such Pledgor
shall promptly thereafter notify the Pledgee of such organizational
identification number and shall take all actions reasonably satisfactory to the
Pledgee to the extent necessary to maintain the security interest of the Pledgee
in the Collateral intended to be granted hereby fully perfected and in full
force and effect.

18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. Prior to the Termination Date, the
obligations of each Pledgor under this Agreement shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by any circumstance or occurrence whatsoever, including, without limitation:
(i) any renewal, extension, amendment or modification of or addition or
supplement to or deletion from any Secured Debt Agreement or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof (except to the extent that any such modification expressly and
directly relates to such Pledgor’s obligations under this Agreement); (ii) any
waiver, consent, extension, indulgence or other action or inaction under or in
respect of any such agreement or instrument including, without limitation, this
Agreement; (iii) any furnishing of any additional security to the Pledgee or its
assignee or any acceptance thereof or any release of any security by the Pledgee
or its assignee; (iv) any limitation on any party’s liability or obligations
under any such instrument or agreement or any invalidity or unenforceability, in
whole or in part, of any such instrument or agreement or any term thereof; or
(v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.

19. TERMINATION; RELEASE. (a) After the Termination Date, this Agreement and the
security interest created hereby shall automatically terminate (provided that
all indemnities set forth herein including, without limitation, in Section 11
hereof shall survive

 

Page 20



--------------------------------------------------------------------------------

any such termination), and the Pledgee, at the request and expense of such
Pledgor, will execute and deliver to such Pledgor a proper instrument or
instruments (including UCC termination statements) acknowledging the
satisfaction and termination of this Agreement (including, without limitation,
UCC termination statements and instruments of satisfaction, discharge and/or
reconveyance), and will duly release from the security interest created hereby
and, and will duly assign, transfer and deliver to such Pledgor (without
recourse and without any representation or warranty) such of the Collateral as
may be in the possession of the Pledgee and as has not theretofore been sold or
otherwise applied or released pursuant to this Agreement, together with any
moneys at the time held by the Pledgee or any of its sub-agents hereunder and,
with respect to any Collateral consisting of an Uncertificated Security, a
Partnership Interest or a Limited Liability Company Interest (other than an
Uncertificated Security, Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), a termination of the agreement relating thereto executed and
delivered by the issuer of such Uncertificated Security pursuant to
Section 3.2(a)(ii) or by the respective partnership or limited liability company
pursuant to Section 3.2(a)(iv)(2).

(b) In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Credit Party in accordance with the Credit
Agreement) or any other transaction expressly permitted by the Credit Agreement
requires a release of the relevant Collateral (x) at any time prior to the time
at which all Credit Document Obligations have been paid in full and all
Commitments and Letters of Credit under the Credit Agreement have been
terminated, in connection with a sale or other disposition permitted by
Section 10.02 of the Credit Agreement or is otherwise released at the direction
of the Required Lenders (or all the Lenders if required by Section 13.12 of the
Credit Agreement) or (y) at any time thereafter, to the extent permitted by the
other Secured Debt Agreements, and in the case of preceding clauses (x) and (y),
the proceeds of such sale or disposition (or from such release) are applied in
accordance with the terms of the Credit Agreement or such other Secured Debt
Agreement, as the case may be, to the extent required to be so applied, the
Pledgee, at the request and expense of such Pledgor, will duly release from the
security interest created hereby (and will execute and deliver such
documentation, including termination or partial release statements and the like
in connection therewith) and assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as is then being (or has been) so sold or released and as may be in
the possession of the Pledgee (or, in the case of Collateral held by any
sub-agent designated pursuant to Section 4 hereto, such sub-agent) and has not
theretofore been released pursuant to this Agreement.

(c) At any time that any Pledgor desires that Collateral be released as provided
in the foregoing Section 19(a) or (b), it shall deliver to the Pledgee (and the
relevant sub-agent, if any, designated pursuant to Section 4 hereof) a
certificate signed by an authorized officer of such Pledgor stating that the
release of the respective Collateral is permitted pursuant to Section 19(a) or
(b) hereof.

(d) The Pledgee shall have no liability whatsoever to any other Secured Creditor
as the result of any release of Collateral by it in accordance with (or which
the Collateral Agent in good faith believes to be in accordance with) this
Section 19.

 

Page 21



--------------------------------------------------------------------------------

20. NOTICES, ETC. All notices and communications hereunder shall be in writing
and sent or delivered by mail, telecopy or overnight courier service and all
such notices and communications shall, when mailed, telecopied or sent by
overnight courier, be effective when deposited in the mails, delivered to the
overnight courier or sent by telecopier, except that notices and communications
to the Pledgee or any Pledgor shall not be effective until received by the
Pledgee or such Pledgor, as the case may be. All such notices and other
communications shall be in writing and addressed as follows:

(a) if to any Pledgor, at:

c/o Town Sports International, LLC

5 Penn Plaza

4th Floor

New York, New York 10001

Attention: Dan Gallagher

Telephone No.: (212) 246-6700

Telecopier No.:

(b) if to the Pledgee, at:

60 Wall Street

New York, NY 10005

Attn: MaryKay Coyle

Tel:

Fax:

e-mail:

(c) if to any Lender Creditor, at such address as such Lender Creditor shall
have specified in the Credit Agreement;

(d) if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to the Borrower and the Pledgee;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

21. WAIVER; AMENDMENT. Except as provided in Sections 29 and 31 hereof, none of
the terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever except in accordance with the requirements
specified in Section 10.2 of the Security Agreement.

22. MISCELLANEOUS. This Agreement shall and shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of and be enforceable by each of the parties hereto and their respective
successors and assigns, provided that no Pledgor may assign any of its rights or
obligations hereunder without the prior written consent of the Pledgee (with the
prior written consent of the Required Secured Creditors). All agreements,
statements, representations and warranties made by each Pledgor herein or in any
certificate or other instrument delivered by such Pledgor or on its behalf under
this Agreement

 

Page 22



--------------------------------------------------------------------------------

shall be considered to have been relied upon by the Secured Creditors and shall
survive the execution and delivery of this Agreement and the other Secured Debt
Agreements regardless of any investigation made by the Secured Creditors or on
their behalf.

23. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

24. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, BOROUGH OF MANHATTAN,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PLEDGOR HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
PLEDGOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PLEDGOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS
PERSONAL JURISDICTION OVER SUCH PLEDGOR. EACH PLEDGOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH PLEDGOR AT ITS ADDRESS FOR NOTICES
AS PROVIDED IN SECTION 20 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.
NOTHING HEREIN, HOWEVER, SHALL AFFECT THE RIGHT OF THE PLEDGEE UNDER THIS
AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY PLEDGOR IN ANY OTHER JURISDICTION.

(b) EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY

 

Page 23



--------------------------------------------------------------------------------

FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

25. PLEDGOR’S DUTIES. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Pledgor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Pledgee shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, nor shall the Pledgee
be required or obligated in any manner to perform or fulfill any of the
obligations of any Pledgor under or with respect to any Collateral.

26. COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with each Pledgor and the Pledgee. Delivery
of an executed counterpart hereof by facsimile or other electronic transmission
shall be as effective as delivery of any original executed counterpart hereof.

27. SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

28. RECOURSE. This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of such Pledgor contained herein and in the other Secured
Debt Agreements and otherwise in writing in connection herewith or therewith.

29. ADDITIONAL PLEDGORS. It is understood and agreed that any Wholly-Owned
Domestic Subsidiary of Holdings that is required to execute a counterpart of
this Agreement after the date hereof pursuant to the Credit Agreement or any
other Credit Document shall become a Pledgor hereunder by (x) executing a
counterpart hereof or a Joinder Agreement and delivering the same to the
Pledgee, (y) delivering supplements to Annexes A through G hereto as are
necessary to cause such annexes to be complete and accurate with respect to such
additional Pledgor on such date and (z) taking all actions as specified in this
Agreement as would have been taken by such Pledgor had it been an original party
to this Agreement, in each case with all documents required above to be
delivered to the Pledgee and with all documents and actions required above to be
taken to the reasonable satisfaction of the Pledgee.

 

Page 24



--------------------------------------------------------------------------------

30. LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor and the
Secured Creditors that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought. Notwithstanding anything to the contrary contained
herein, in furtherance of the foregoing, it is noted that the obligations of
each Pledgor constituting a Subsidiary Guarantor have been limited as provided
in the Subsidiaries Guaranty.

31. RELEASE OF PLEDGORS. If at any time all of the Equity Interests of any
Pledgor owned by the Borrower or any of its Subsidiaries are sold to a Person
other than a Credit Party in a transaction permitted pursuant to the Credit
Agreement (and which does not violate the terms of any other Secured Debt
Agreement then in effect), then, such Pledgor shall be released as a Pledgor
pursuant to this Agreement without any further action hereunder (it being
understood that the sale of all of the Equity Interests in any Person that owns,
directly or indirectly, all of the Equity Interests in any Pledgor shall be
deemed to be a sale of all of the Equity Interests in such Pledgor for purposes
of this Section), and the Pledgee is authorized and directed to execute and
deliver such instruments of release as are reasonably satisfactory to it. At any
time that the Borrower desires that a Pledgor be released from this Agreement as
provided in this Section 31, the Borrower shall deliver to the Pledgee a
certificate signed by a principal executive officer of the Borrower stating that
the release of such Pledgor is permitted pursuant to this Section 31. If
requested by Pledgee (although the Pledgee shall have no obligation to make any
such request), the Borrower shall furnish legal opinions (from counsel
reasonably acceptable to the Pledgee) to the effect set forth in the immediately
preceding sentence. The Pledgee shall have no liability whatsoever to any other
Secured Creditor as a result of the release of any Pledgor by it in accordance
with, or which it believes to be in accordance with, this Section 31.

* * * *

 

Page 25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.

 

TOWN SPORTS INTERNATIONAL, LLC,   as a Pledgor By:  

/s/ Daniel Gallagher

  Name: Daniel Gallagher   Title: Chief Financial Officer TSI HOLDINGS II, LLC,
  as a Pledgor By:  

/s/ Daniel Gallagher

 

Name: Daniel Gallagher

 

Title: Chief Financial Officer

BFX WEST 65TH STREET, LLC BOUTIQUE FITNESS, LLC TSI 217 BROADWAY, LLC

TSI ALEXANDRIA, LLC

TSI ALEXANDRIA WEST, LLC

TSI ALLSTON, LLC TSI ANDOVER, LLC TSI ARDMORE, LLC TSI ARTHRO-FITNESS SERVICES,
LLC TSI ASTORIA, LLC TSI AVENUE A, LLC TSI BACK BAY, LLC TSI BATTERY PARK, LLC
TSI BAY RIDGE 86TH STREET, LLC TSI BAYONNE, LLC TSI BAYRIDGE, LLC TSI BEACON
STREET, LLC TSI BENSONHURST, LLC TSI BETHESDA, LLC TSI BOYLSTON, LLC,   each as
a Pledgor By:  

/s/ Daniel Gallagher

  Name: Daniel Gallagher   Title: Senior Vice President - Chief Financial
Officer

 

Page 26



--------------------------------------------------------------------------------

TSI BROADWAY, LLC TSI BROOKLYN BELT, LLC TSI BRUNSWICK, LLC TSI BULFINCH, LLC
TSI BUTLER, LLC TSI CANTON, LLC TSI CARMEL, LLC TSI CASH MANAGEMENT, LLC TSI
CENTRAL SQUARE, LLC TSI CHERRY HILL, LLC TSI CHEVY CHASE, LLC TSI CLARENDON, LLC
TSI CLARENDON STREET, LLC TSI CLIFTON, LLC TSI COBBLE HILL, LLC TSI COLONIA, LLC
TSI COLUMBIA HEIGHTS, LLC TSI COMMACK, LLC TSI CONNECTICUT AVENUE, LLC TSI COURT
STREET, LLC TSI CROTON, LLC TSI DANBURY, LLC TSI DAVIS SQUARE, LLC TSI DEER
PARK, LLC TSI DOBBS FERRY, LLC TSI DORCHESTER, LLC TSI DOWNTOWN CROSSING, LLC
TSI DUPONT CIRCLE, INC. TSI DUPONT II, INC. TSI EAST 23, LLC TSI EAST 31, LLC
TSI EAST 34, LLC TSI EAST 36, LLC

TSI EAST 41, LLC

TSI EAST 48, LLC

TSI EAST 51, LLC TSI EAST 59, LLC TSI EAST 76, LLC TSI EAST 86, LLC TSI EAST 91,
LLC TSI EAST BRUNSWICK, LLC,   each as a Pledgor By:  

/s/ Daniel Gallagher

 

Name: Daniel Gallagher

 

Title: Senior Vice President - Chief Financial Officer

 

Page 27



--------------------------------------------------------------------------------

TSI EAST MEADOW, LLC TSI ENGLEWOOD, LLC TSI F STREET, LLC TSI FAIRFAX, LLC TSI
FENWAY, LLC TSI FIRST AVENUE, LLC TSI FIT ACQUISITION, LLC TSI FOREST HILLS, LLC
TSI FORT LEE, LLC TSI FRAMINGHAM, LLC TSI FRANKLIN (MA), LLC TSI FRANKLIN PARK,
LLC TSI FREEHOLD, LLC TSI GALLERY PLACE, LLC TSI GARDEN CITY, LLC TSI
GARNERVILLE, LLC TSI GEORGETOWN, LLC TSI GERMANTOWN, LLC TSI GLENDALE, LLC TSI
GLOVER, LLC TSI GRAND CENTRAL, LLC TSI GREAT NECK, LLC TSI GREENPOINT, LLC TSI
GREENWICH, LLC TSI HARTSDALE, LLC TSI HAWTHORNE, LLC TSI HERALD, LLC TSI
HICKSVILLE, LLC TSI HIGHPOINT, LLC TSI HOBOKEN, LLC TSI HOBOKEN NORTH, LLC TSI
HOLDINGS (CIP), LLC TSI HOLDINGS (DC), LLC TSI HOLDINGS (IP), LLC TSI HOLDINGS
(MA), LLC TSI HOLDINGS (MD), LLC TSI HOLDINGS (NJ), LLC TSI HOLDINGS (PA), LLC
TSI HOLDINGS (VA), LLC TSI HUNTINGTON, LLC TSI INTERNATIONAL, INC. ,   each as a
Pledgor By:  

/s/ Daniel Gallagher

 

Name: Daniel Gallagher

 

Title: Senior Vice President - Chief Financial Officer

 

Page 28



--------------------------------------------------------------------------------

TSI IRVING PLACE, LLC TSI JAMAICA ESTATES, LLC TSI JERSEY CITY, LLC TSI K
STREET, LLC TSI LARCHMONT, LLC TSI LEXINGTON (MA), LLC TSI LINCOLN, LLC TSI
LIVINGSTON, LLC TSI LONG BEACH, LLC TSI LYNNFIELD, LLC TSI M STREET, LLC TSI
MAHWAH, LLC TSI MAMARONECK, LLC TSI MARKET STREET, LLC TSI MARLBORO, LLC TSI
MATAWAN, LLC TSI MERCER STREET, LLC TSI MIDWOOD, LLC TSI MONTCLAIR, LLC TSI
MORRIS PARK, LLC TSI MURRAY HILL, LLC TSI NANUET, LLC TSI NATICK, LLC TSI NEW
ROCHELLE, LLC TSI NEWARK, LLC TSI NEWBURY STREET, LLC TSI NEWTON, LLC TSI NO
SWEAT, LLC TSI NORTH BETHESDA, LLC TSI NORWALK, LLC TSI OCEANSIDE, LLC TSI OLD
BRIDGE, LLC TSI PARSIPPANY, LLC TSI PLAINSBORO, LLC TSI PORT JEFFERSON, LLC

TSI PRINCETON, LLC

TSI PRINCETON NORTH, LLC

TSI PROVIDENCE DOWNTOWN, LLC

TSI PROVIDENCE EASTSIDE, LLC

TSI RADNOR, LLC TSI RAMSEY, LLC,   each as a Pledgor By:  

/s/ Daniel Gallagher

 

Name: Daniel Gallagher

 

Title: Senior Vice President - Chief Financial Officer

 

Page 29



--------------------------------------------------------------------------------

TSI READE STREET, LLC TSI REGO PARK, LLC TSI RIDGEWOOD, LLC TSI RODIN PLACE, LLC
TSI SCARSDALE, LLC TSI SEAPORT, LLC TSI SHERIDAN, LLC TSI SILVER SPRING, LLC TSI
SMITHTOWN, LLC TSI SOCIETY HILL, LLC TSI SOHO, LLC TSI SOMERS, LLC TSI SOMERSET,
LLC TSI SOUTH BETHESDA, LLC TSI SOUTH END, LLC TSI SOUTH PARK SLOPE, LLC TSI
SOUTH STATION, LLC TSI SPRINGFIELD, LLC TSI STAMFORD DOWNTOWN, LLC TSI STAMFORD
POST, LLC TSI STAMFORD RINKS, LLC TSI STATEN ISLAND, LLC TSI STERLING, LLC TSI
SUMMER STREET, LLC TSI SUNNYSIDE, LLC TSI SYOSSET, LLC TSI UNIVERSITY
MANAGEMENT, LLC TSI VARICK STREET, LLC TSI WALL STREET, LLC TSI WALTHAM, LLC TSI
WASHINGTON, INC. TSI WATER STREET, LLC TSI WATERTOWN, LLC TSI WAYLAND, LLC TSI
WELLESLEY, LLC TSI WELLINGTON CIRCLE, LLC TSI WEST 14, LLC TSI WEST 16, LLC TSI
WEST 23, LLC,   each as a Pledgor By:  

/s/ Daniel Gallagher

 

Name: Daniel Gallagher

 

Title: Senior Vice President - Chief Financial Officer

 

Page 30



--------------------------------------------------------------------------------

TSI WEST 38, LLC TSI WEST 41, LLC TSI WEST 44, LLC TSI WEST 48, LLC TSI WEST 52,
LLC TSI WEST 73, LLC TSI WEST 76, LLC TSI WEST 80, LLC TSI WEST 94, LLC TSI WEST
115TH STREET, LLC TSI WEST 125, LLC TSI WEST 145TH STREET, LLC TSI WEST
CALDWELL, LLC TSI WEST END, LLC TSI WEST HARTFORD, LLC TSI WEST NEWTON, LLC TSI
WEST NYACK, LLC TSI WEST SPRINGFIELD, LLC TSI WESTBOROUGH, LLC TSI WESTPORT, LLC
TSI WESTWOOD, LLC TSI WEYMOUTH, LLC TSI WHITE PLAINS, LLC TSI WHITE PLAINS CITY
CENTER, LLC TSI WHITESTONE, LLC TSI WILLIAMSBURG, LLC TSI WOBURN, LLC TSI
WOODMERE, LLC   each as a Pledgor By:  

/s/ Daniel Gallagher

 

Name: Daniel Gallagher

 

Title: Senior Vice President - Chief Financial Officer

 

Page 31



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

DEUTSCHE BANK AG NEW YORK BRANCH,   as Collateral Agent By:  

/s/ Mary Kay Coyle

  Name:   Mary Kay Coyle   Title:   Managing Director By:  

/s/ Kirk L. Tashjian

  Name:   Kirk L. Tashjian   Title:   Vice President

 

Page 32



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

1. SECURITY FOR OBLIGATIONS

     2   

2. DEFINITIONS

     3   

3. PLEDGE OF SECURITIES, ETC

     7   

3.1 Pledge

     7   

3.2 Procedures

     10   

3.3 Subsequently Acquired Collateral

     11   

3.4 Transfer Taxes

     11   

3.5 Definition of Pledged Notes

     11   

3.6 Certain Representations and Warranties Regarding the Collateral

     12   

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC

     12   

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT

     12   

6. DIVIDENDS AND OTHER DISTRIBUTIONS

     13   

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT

     13   

8. REMEDIES, CUMULATIVE, ETC

     14   

9. APPLICATION OF PROCEEDS

     15   

10. PURCHASERS OF COLLATERAL

     15   

11. INDEMNITY

     15   

12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER

     16   

13. FURTHER ASSURANCES; POWER-OF-ATTORNEY

     16   

14. THE PLEDGEE AS COLLATERAL AGENT

     17   

15. TRANSFER BY THE PLEDGORS

     17   

16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS

     17   

17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; ORGANIZATIONAL
IDENTIFICATION NUMBERS; CHANGES THERETO; ETC

     19   

18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC

     20   

 

(i)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

19. TERMINATION; RELEASE

     20   

20. NOTICES, ETC

     22   

21. WAIVER; AMENDMENT

     22   

22. MISCELLANEOUS

     22   

23. HEADINGS DESCRIPTIVE

     23   

24. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     23   

25. PLEDGOR’S DUTIES

     24   

26. COUNTERPARTS

     24   

27. SEVERABILITY

     24   

28. RECOURSE

     24   

29. ADDITIONAL PLEDGORS

     24   

30. LIMITED OBLIGATIONS

     25   

31. RELEASE OF PLEDGORS

     25   

 

ANNEX A   -   SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS ANNEX B   -   SCHEDULE OF
SUBSIDIARIES ANNEX C   -   SCHEDULE OF STOCK ANNEX D   -   SCHEDULE OF NOTES
ANNEX E   -   SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS ANNEX F   -  
SCHEDULE OF PARTNERSHIP INTERESTS ANNEX G   -   SCHEDULE OF CHIEF EXECUTIVE
OFFICES ANNEX H   -   FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES,
LIMITED LIABILITY COMPANY INTERESTS AND PARTNERSHIP INTERESTS

 

(ii)



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION

(AND WHETHER A REGISTERED ORGANIZATION AND/OR

A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,

LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

BFX West 65th Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

Boutique Fitness, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

Town Sports International, LLC

   Limited Liability Company    Yes    New York    New York       No

TSI 217 Broadway, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Alexandria, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Alexandria West, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Allston, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Andover, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Ardmore, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Arthro-Fitness Services, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

TSI Astoria, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Avenue A, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Back Bay, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Battery Park, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Bay Ridge 86th Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Bayonne, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Bayridge, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Beacon Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Bensonhurst, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Bethesda, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Boylston, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Broadway, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Brooklyn Belt, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

TSI Brunswick, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Bulfinch, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Butler, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Canton, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Carmel, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Cash Management, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Central Square, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Cherry Hill, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Chevy Chase, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Clarendon, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Clarendon Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Clifton, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

TSI Cobble Hill, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Colonia, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Columbia Heights, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Commack, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Connecticut Avenue, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Court Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Croton, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Danbury, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Davis Square, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Deer Park, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Dobbs Ferry, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Dorchester, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Downtown Crossing, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

TSI Dupont Circle, Inc.

   Corporation    Yes    Delaware    Delaware       No

TSI Dupont II, Inc.

   Corporation    Yes    Delaware    Delaware       No

TSI East 23, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI East 31, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI East 34, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI East 36, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI East 41, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI East 48, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI East 51, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI East 59, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI East 76, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI East 86, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI East 91, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

TSI East Brunswick, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI East Meadow, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Englewood, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI F Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Fairfax, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Fenway, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI First Avenue, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Fit Acquisition, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Forest Hills, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Fort Lee, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Framingham, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Franklin (MA), LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

TSI Franklin Park, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Freehold, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Gallery Place, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Garden City, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Garnerville, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Georgetown, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Germantown, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Glendale, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Glover, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Grand Central, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Great Neck, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Greenpoint, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Greenwich, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

TSI Hartsdale, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Hawthorne, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Herald, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Hicksville, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Highpoint, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Hoboken, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Hoboken North, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Holdings II, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Holdings (CIP), LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Holdings (DC), LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Holdings (IP), LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

TSI Holdings (MA), LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Holdings (MD), LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Holdings (NJ), LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Holdings (PA), LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Holdings (VA), LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Huntington, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI International, Inc.

   Corporation    Yes    Delaware    Delaware       No

TSI Irving Place, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Jamaica Estates, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Jersey City, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI K Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Larchmont, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Lexington (MA), LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

TSI Lincoln, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Livingston, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Long Beach, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Lynnfield, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI M Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Mahwah, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Mamaroneck, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Market Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Marlboro, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Matawan, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Mercer Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Midwood, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

TSI Montclair, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Morris Park, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Murray Hill, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Nanuet, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Natick, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI New Rochelle, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Newark, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Newbury Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Newton, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI No Sweat, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI North Bethesda, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Norwalk, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Oceanside, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

TSI Old Bridge, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Parsippany, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Plainsboro, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Port Jefferson, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Princeton, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Princeton North, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Providence Downtown, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Providence Eastside, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Radnor, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Ramsey, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Reade Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Rego Park, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

TSI Ridgewood, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Rodin Place, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Scarsdale, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Seaport, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Sheridan, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Silver Spring, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Smithtown, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Society Hill, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Soho, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Somers, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Somerset, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI South Bethesda, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI South End, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

TSI South Park Slope, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI South Station, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Springfield, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Stamford Downtown, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Stamford Post, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Stamford Rinks, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Staten Island, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Sterling, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Summer Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Sunnyside, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Syosset, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI University Management, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

TSI Varick Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Wall Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Waltham, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Washington, Inc.

   Corporation    Yes    Delaware    Delaware       No

TSI Water Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Watertown, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Wayland, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Wellesley, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Wellington Circle, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West 14, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West 16, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West 23, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West 38, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

TSI West 41, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West 44, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West 48, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West 52, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West 73, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West 76, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West 80, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West 94, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West 115th Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West 125, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West 145th Street, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

TSI West Caldwell, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West End, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West Hartford, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West Newton, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West Nyack, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI West Springfield, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Westborough, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Westport, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Westwood, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Weymouth, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI White Plains City Center, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI White Plains, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Whitestone, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

 

Exact Legal Name of Each Entity

  

Type of

Organization

(or, if the

Entity is an

Individual,

so indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction
of
Organization

  

Entity’s Location
(for purposes of
NY UCC
§ 9-307)

  

Entity’s
Organization
Identification
Number

(or, if none,
so indicate)

  

Transmitting
Utility?

(Yes/No)

TSI Williamsburg, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Woburn, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No

TSI Woodmere, LLC

   Limited Liability Company    Yes    Delaware    Delaware       No



--------------------------------------------------------------------------------

ANNEX B

to

PLEDGE AGREEMENT

SCHEDULE OF SUBSIDIARIES

 

Legal Entity Name

  

Owner

   Percentage of
Ownership  

Town Sports International, LLC

   TSI Holdings II, LLC      100 % 

Town Sports AG

   TSI International, Inc.      100 % 

BFX West 65th Street, LLC

   Boutique Fitness, LLC      100 % 

Boutique Fitness, LLC

   Town Sports International, LLC      100 % 

TSI 217 Broadway, LLC

   Town Sports International, LLC      100 % 

TSI Alexandria, LLC

   TSI Holdings (VA), LLC      100 % 

TSI Alexandria West, LLC

   Town Sports International, LLC      100 % 

TSI Allston, LLC

   Town Sports International, LLC      100 % 

TSI Andover, LLC

   TSI Holdings (MA), LLC      100 % 

TSI Ardmore, LLC

   TSI Holdings (PA), LLC      100 % 

TSI Arthro-Fitness Services, LLC

   Town Sports International, LLC      100 % 

TSI Astoria, LLC

   Town Sports International, LLC      100 % 

TSI Avenue A, LLC

   Town Sports International, LLC      100 % 

TSI Back Bay, LLC

   TSI Holdings (MA), LLC      100 % 

TSI Battery Park, LLC

   Town Sports International, LLC      100 % 

TSI Bay Ridge 86th Street, LLC

   Town Sports International, LLC      100 % 

TSI Bayonne, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Bayridge, LLC

   Town Sports International, LLC      100 % 

TSI Beacon Street, LLC

   TSI Holdings (MA), LLC      100 % 

TSI Bensonhurst, LLC

   Town Sports International, LLC      100 % 

TSI Bethesda, LLC

   TSI Holdings (MD), LLC      100 % 

TSI Boylston, LLC

   Town Sports International, LLC      100 % 

TSI Broadway, LLC

   Town Sports International, LLC      100 % 

TSI Brooklyn Belt, LLC

   Town Sports International, LLC      100 % 

TSI Brunswick, LLC

   Town Sports International, LLC      100 % 

TSI Bulfinch, LLC

   Town Sports International, LLC      100 % 

TSI Butler, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Canton, LLC

   TSI Holdings (MA), LLC      100 % 

TSI Carmel, LLC

   Town Sports International, LLC      100 % 

TSI Cash Management, LLC

   Town Sports International, LLC      100 % 

TSI Central Square, LLC

   Town Sports International, LLC      100 % 

TSI Cherry Hill, LLC

   TSI Holdings (NJ), LLC      100 % 



--------------------------------------------------------------------------------

ANNEX B

to

PLEDGE AGREEMENT

 

TSI Chevy Chase, LLC

   TSI Holdings (DC), LLC      100 % 

TSI Clarendon, LLC

   TSI Holdings (VA), LLC      100 % 

TSI Clarendon Street, LLC

   TSI Holdings (MA), LLC      100 % 

TSI Clifton, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Cobble Hill, LLC

   Town Sports International, LLC      100 % 

TSI Colonia, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Columbia Heights, LLC

   TSI Holdings (DC), LLC      100 % 

TSI Commack, LLC

   Town Sports International, LLC      100 % 

TSI Connecticut Avenue, LLC

   TSI Holdings (DC), LLC      100 % 

TSI Court Street, LLC

   Town Sports International, LLC      100 % 

TSI Croton, LLC

   Town Sports International, LLC      100 % 

TSI Danbury, LLC

   Town Sports International, LLC      100 % 

TSI Davis Square, LLC

   TSI Holdings (MA), LLC      100 % 

TSI Deer Park, LLC

   Town Sports International, LLC      100 % 

TSI Dobbs Ferry, LLC

   Town Sports International, LLC      100 % 

TSI Dorchester, LLC

   TSI Holdings (MA), LLC      100 % 

TSI Downtown Crossing, LLC

   Town Sports International, LLC      100 % 

TSI Dupont Circle, Inc.

   TSI Holdings (DC), LLC      100 % 

TSI Dupont II, Inc.

   TSI Holdings (DC), LLC      100 % 

TSI East 23, LLC

   Town Sports International, LLC      100 % 

TSI East 31, LLC

   Town Sports International, LLC      100 % 

TSI East 34, LLC

   Town Sports International, LLC      100 % 

TSI East 36, LLC

   Town Sports International, LLC      100 % 

TSI East 41, LLC

   Town Sports International, LLC      100 % 

TSI East 48, LLC

   Town Sports International, LLC      100 % 

TSI East 51, LLC

   Town Sports International, LLC      100 % 

TSI East 59, LLC

   Town Sports International, LLC      100 % 

TSI East 76, LLC

   Town Sports International, LLC      100 % 

TSI East 86, LLC

   Town Sports International, LLC      100 % 

TSI East 91, LLC

   Town Sports International, LLC      100 % 

TSI East Brunswick, LLC

   Town Sports International, LLC      100 % 

TSI East Meadow, LLC

   Town Sports International, LLC      100 % 

TSI Englewood, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI F Street, LLC

   TSI Holdings (DC), LLC      100 % 

TSI Fairfax, LLC

   TSI Holdings (VA), LLC      100 % 

TSI Fenway, LLC

   Town Sports International, LLC      100 % 

TSI First Avenue, LLC

   Town Sports International, LLC      100 % 



--------------------------------------------------------------------------------

ANNEX B

to

PLEDGE AGREEMENT

 

TSI Fit Acquisition, LLC

   TSI Holdings (MA), LLC      100 % 

TSI Forest Hills, LLC

   Town Sports International, LLC      100 % 

TSI Fort Lee, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Framingham, LLC

   TSI Holdings (MA), LLC      100 % 

TSI Franklin (MA), LLC

   TSI Holdings (MA), LLC      100 % 

TSI Franklin Park, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Freehold, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Gallery Place, LLC

   TSI Holdings (DC), LLC      100 % 

TSI Garden City, LLC

   Town Sports International, LLC      100 % 

TSI Garnerville, LLC

   Town Sports International, LLC      100 % 

TSI Georgetown, LLC

   TSI Holdings (DC), LLC      100 % 

TSI Germantown, LLC

   TSI Holdings (MD), LLC      100 % 

TSI Glendale, LLC

   Town Sports International, LLC      100 % 

TSI Glover, LLC

   TSI Holdings (DC), LLC      100 % 

TSI Grand Central, LLC

   Town Sports International, LLC      100 % 

TSI Great Neck, LLC

   Town Sports International, LLC      100 % 

TSI Greenpoint, LLC

   Town Sports International, LLC      100 % 

TSI Greenwich, LLC

   Town Sports International, LLC      100 % 

TSI Hartsdale, LLC

   Town Sports International, LLC      100 % 

TSI Hawthorne, LLC

   Town Sports International, LLC      100 % 

TSI Herald, LLC

   Town Sports International, LLC      100 % 

TSI Hicksville, LLC

   Town Sports International, LLC      100 % 

TSI Highpoint, LLC

   TSI Holdings (PA), LLC      100 % 

TSI Hoboken, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Hoboken North, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Holdings (CIP), LLC

   Town Sports International, LLC      100 % 

TSI Holdings (DC), LLC

   Town Sports International, LLC      100 % 

TSI Holdings (IP), LLC

   Town Sports Insurance, Inc.      100 % 

TSI Holdings (MA), LLC

   Town Sports International, LLC      100 % 

TSI Holdings (MD), LLC

   Town Sports International, LLC      100 % 

TSI Holdings (NJ), LLC

   Town Sports International, LLC      100 % 

TSI Holdings (PA), LLC

   Town Sports International, LLC      100 % 

TSI Holdings (VA), LLC

   Town Sports International, LLC      100 % 

TSI Huntington, LLC

   Town Sports International, LLC      100 % 

TSI Insurance, Inc.

   Town Sports International, LLC      100 % 

TSI International, Inc.

   Town Sports International, LLC      100 % 

TSI Irving Place, LLC

   Town Sports International, LLC      100 % 



--------------------------------------------------------------------------------

ANNEX B

to

PLEDGE AGREEMENT

 

TSI Jamaica Estates, LLC

   Town Sports International, LLC      100 % 

TSI Jersey City, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI K Street, LLC

   TSI Holdings (DC), LLC      100 % 

TSI Larchmont, LLC

   Town Sports International, LLC      100 % 

TSI Lexington (MA), LLC

   TSI Holdings (MA), LLC      100 % 

TSI Lincoln, LLC

   Town Sports International, LLC      100 % 

TSI Livingston, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Long Beach, LLC

   Town Sports International, LLC      100 % 

TSI Lynnfield, LLC

   TSI Holdings (MA), LLC      100 % 

TSI M Street, LLC

   TSI Holdings (DC), LLC      100 % 

TSI Mahwah, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Mamaroneck, LLC

   Town Sports International, LLC      100 % 

TSI Market Street, LLC

   TSI Holdings (PA), LLC      100 % 

TSI Marlboro, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Matawan, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Mercer Street, LLC

   Town Sports International, LLC      100 % 

TSI Midwood, LLC

   Town Sports International, LLC      100 % 

TSI Montclair, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Morris Park, LLC

   Town Sports International, LLC      100 % 

TSI Murray Hill, LLC

   Town Sports International, LLC      100 % 

TSI Nanuet, LLC

   Town Sports International, LLC      100 % 

TSI Natick, LLC

   Town Sports International, LLC      100 % 

TSI New Rochelle, LLC

   Town Sports International, LLC      100 % 

TSI Newark, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Newbury Street, LLC

   Town Sports International, LLC      100 % 

TSI Newton, LLC

   TSI Holdings (MA), LLC      100 % 

TSI No Sweat, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI North Bethesda, LLC

   TSI Holdings (MD), LLC      100 % 

TSI Norwalk, LLC

   Town Sports International, LLC      100 % 

TSI Oceanside, LLC

   Town Sports International, LLC      100 % 

TSI Old Bridge, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Parsippany, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Plainsboro, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Port Jefferson, LLC

   Town Sports International, LLC      100 % 

TSI Princeton, LLC

   TSI Brunswick, LLC      100 % 

TSI Princeton North, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Providence Downtown, LLC

   Town Sports International, LLC      100 % 



--------------------------------------------------------------------------------

ANNEX B

to

PLEDGE AGREEMENT

 

TSI Providence Eastside, LLC

   Town Sports International, LLC      100 % 

TSI Radnor, LLC

   TSI Holdings (PA), LLC      100 % 

TSI Ramsey, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Reade Street, LLC

   Town Sports International, LLC      100 % 

TSI Rego Park, LLC

   Town Sports International, LLC      100 % 

TSI Ridgewood, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Rodin Place, LLC

   TSI Holdings (PA), LLC      100 % 

TSI Scarsdale, LLC

   Town Sports International, LLC      100 % 

TSI Seaport, LLC

   Town Sports International, LLC      100 % 

TSI Sheridan, LLC

   Town Sports International, LLC      100 % 

TSI Silver Spring, LLC

   TSI Holdings (MD), LLC      100 % 

TSI Smithtown, LLC

   Town Sports International, LLC      100 % 

TSI Society Hill, LLC

   TSI Holdings (PA), LLC      100 % 

TSI Soho, LLC

   Town Sports International, LLC      100 % 

TSI Somers, LLC

   Town Sports International, LLC      100 % 

TSI Somerset, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI South Bethesda, LLC

   TSI Holdings (MD), LLC      100 % 

TSI South End, LLC

   TSI Holdings (MA), LLC      100 % 

TSI South Park Slope, LLC

   Town Sports International, LLC      100 % 

TSI South Station, LLC

   TSI Holdings (MA), LLC      100 % 

TSI Springfield, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Stamford Downtown, LLC

   Town Sports International, LLC      100 % 

TSI Stamford Post, LLC

   Town Sports International, LLC      100 % 

TSI Stamford Rinks, LLC

   Town Sports International, LLC      100 % 

TSI Staten Island, LLC

   Town Sports International, LLC      100 % 

TSI Sterling, LLC

   TSI Holdings (VA), LLC      100 % 

TSI Summer Street, LLC

   TSI Holdings (MA), LLC      100 % 

TSI Sunnyside, LLC

   Town Sports International, LLC      100 % 

TSI Syosset, LLC

   Town Sports International, LLC      100 % 

TSI University Management, LLC

   TSI Holdings (DC), LLC      100 % 

TSI Varick Street, LLC

   Town Sports International, LLC      100 % 

TSI Wall Street, LLC

   Town Sports International, LLC      100 % 

TSI Waltham, LLC

   TSI Holdings (MA), LLC      100 % 

TSI Washington, Inc.

   TSI Holdings (DC), LLC      100 % 

TSI Water Street, LLC

   Town Sports International, LLC      100 % 

TSI Watertown, LLC

   TSI Holdings (MA), LLC      100 % 

TSI Wayland, LLC

   TSI Holdings (MA), LLC      100 % 



--------------------------------------------------------------------------------

ANNEX B

to

PLEDGE AGREEMENT

 

TSI Wellesley, LLC

   TSI Holdings (MA), LLC      100 % 

TSI Wellington Circle, LLC

   TSI Holdings (MA), LLC      100 % 

TSI West 14, LLC

   Town Sports International, LLC      100 % 

TSI West 16, LLC

   Town Sports International, LLC      100 % 

TSI West 23, LLC

   Town Sports International, LLC      100 % 

TSI West 38, LLC

   Town Sports International, LLC      100 % 

TSI West 41, LLC

   Town Sports International, LLC      100 % 

TSI West 44, LLC

   Town Sports International, LLC      100 % 

TSI West 48, LLC

   Town Sports International, LLC      100 % 

TSI West 52, LLC

   Town Sports International, LLC      100 % 

TSI West 73, LLC

   Town Sports International, LLC      100 % 

TSI West 76, LLC

   Town Sports International, LLC      100 % 

TSI West 80, LLC

   Town Sports International, LLC      100 % 

TSI West 94, LLC

   Town Sports International, LLC      100 % 

TSI West 115th Street, LLC

   Town Sports International, LLC      100 % 

TSI West 125, LLC

   Town Sports International, LLC      100 % 

TSI West 145th Street, LLC

   Town Sports International, LLC      100 % 

TSI West Caldwell, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI West End, LLC

   Town Sports International, LLC      100 % 

TSI West Hartford, LLC

   Town Sports International, LLC      100 % 

TSI West Newton, LLC

   Town Sports International, LLC      100 % 

TSI West Nyack, LLC

   Town Sports International, LLC      100 % 

TSI West Springfield, LLC

   TSI Holdings (VA), LLC      100 % 

TSI Westborough, LLC

   Town Sports International, LLC      100 % 

TSI Westport, LLC

   Town Sports International, LLC      100 % 

TSI Westwood, LLC

   TSI Holdings (NJ), LLC      100 % 

TSI Weymouth, LLC

   Town Sports International, LLC      100 % 

TSI White Plains City Center, LLC

   Town Sports International, LLC      100 % 

TSI White Plains, LLC

   Town Sports International, LLC      100 % 

TSI Whitestone, LLC

   Town Sports International, LLC      100 % 

TSI Williamsburg, LLC

   Town Sports International, LLC      100 % 

TSI Woburn, LLC

   TSI Holdings (MA), LLC      100 % 

TSI Woodmere, LLC

   Town Sports International, LLC      100 % 



--------------------------------------------------------------------------------

ANNEX C

to

PLEDGE AGREEMENT

SCHEDULE OF STOCK

 

1. Town Sports International, LLC

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

TSI Insurance, Inc.

   Common    100,000    2      100 %    3.2(a)(i)

TSI International, Inc.

   Common    100    2      100 %    3.2(a)(i)

 

2. TSI Holdings (DC), LLC

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

TSI Dupont Circle, Inc.

   Common    100    3      100 %    3.2(a)(i)

TSI Dupont II, Inc.

   Common    100    2      100 %    3.2(a)(i)

TSI Washington, Inc.

   Common    100    3      100 %    3.2(a)(i)

 

3. TSI International, Inc.

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

Town Sports AG

   Common    1298    7      65 %    3.2(a)(i)



--------------------------------------------------------------------------------

ANNEX D

to

PLEDGE AGREEMENT

SCHEDULE OF NOTES

None.



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AGREEMENT

SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

 

1. TSI Holdings II, LLC

 

Name of Issuing Limited Liability Company

   Type of Interest    Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

Town Sports International, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

 

2. Town Sports International, LLC

 

Name of Issuing Limited Liability Company

   Type of Interest    Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

Boutique Fitness, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI 217 Broadway, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Alexandria West, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Allston, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Arthro-Fitness Services, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Astoria, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Avenue A, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Battery Park, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Bay Ridge 86th Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Bayridge, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Bensonhurst, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Boylston, LLC

   Limited Liability Company      100 %    3.2(a)(ii)



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AGREEMENT

 

Name of Issuing Limited Liability Company

   Type of Interest    Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

TSI Broadway, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Brooklyn Belt, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Brunswick, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Bulfinch, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Carmel, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Cash Management, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Central Square, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Cobble Hill, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Commack, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Court Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Croton, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Danbury, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Deer Park, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Dobbs Ferry, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Downtown Crossing, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI East 23, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI East 31, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI East 34, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI East 36, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI East 41, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI East 48, LLC

   Limited Liability Company      100 %    3.2(a)(ii)



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AGREEMENT

 

Name of Issuing Limited Liability Company

   Type of Interest    Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

TSI East 51, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI East 59, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI East 76, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI East 86, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI East 91, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI East Brunswick, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI East Meadow, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Fenway, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI First Avenue, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Forest Hills, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Garden City, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Garnerville, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Glendale, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Grand Central, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Great Neck, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Greenpoint, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Greenwich, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Hartsdale, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Hawthorne, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Herald, LLC

   Limited Liability Company      100 %    3.2(a)(ii)



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AGREEMENT

 

Name of Issuing Limited Liability Company

   Type of Interest    Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

TSI Hicksville, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Holdings (CIP), LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Holdings (DC), LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Holdings (MA), LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Holdings (MD), LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Holdings (NJ), LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Holdings (PA), LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Holdings (VA), LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Huntington, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Irving Place, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Jamaica Estates, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Larchmont, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Lincoln, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Long Beach, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Mamaroneck, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Mercer Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Midwood, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Morris Park, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Murray Hill, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Nanuet, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Natick, LLC

   Limited Liability Company      100 %    3.2(a)(ii)



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AGREEMENT

 

Name of Issuing Limited Liability Company

   Type of Interest    Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

TSI New Rochelle, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Newbury Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Norwalk, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Oceanside, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Port Jefferson, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Providence Downtown, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Providence Eastside, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Reade Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Rego Park, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Scarsdale, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Seaport, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Sheridan, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Smithtown, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Soho, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Somers, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI South Park Slope, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Stamford Downtown, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Stamford Post, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Stamford Rinks, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Staten Island, LLC

   Limited Liability Company      100 %    3.2(a)(ii)



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AGREEMENT

 

Name of Issuing Limited Liability Company

   Type of Interest    Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

TSI Sunnyside, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Syosset, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Varick Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Wall Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Water Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West 14, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West 16, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West 23, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West 38, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West 41, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West 44, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West 48, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West 52, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West 73, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West 76, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West 80, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West 94, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West 115th Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West 125, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West 145th Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West End, LLC

   Limited Liability Company      100 %    3.2(a)(ii)



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AGREEMENT

 

Name of Issuing Limited Liability Company

  

Type of Interest

   Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

TSI West Hartford, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West Newton, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West Nyack, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Westborough, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Westport, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Weymouth, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI White Plains City Center, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI White Plains, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Whitestone, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Williamsburg, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Woodmere, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

 

3. TSI Holdings (MD), LLC

 

Name of Issuing Limited Liability Company

  

Type of Interest

   Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

TSI Bethesda, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Germantown, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI North Bethesda, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Silver Spring, LLC

TSI South Bethesda, LLC

  

Limited Liability Company

Limited Liability Company

    


 

100


100

% 


% 

  3.2(a)(ii)


3.2(a)(ii)



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AGREEMENT

 

4. TSI Holdings (VA), LLC

 

Name of Issuing Limited Liability Company

  

Type of Interest

   Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

TSI Alexandria, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Clarendon, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Fairfax, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Sterling, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West Springfield, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

 

5. TSI Holdings (PA), LLC

 

Name of Issuing Limited Liability Company

  

Type of Interest

   Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

TSI Ardmore, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Highpoint, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Market Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Radnor, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Rodin Place, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Society Hill, LLC

   Limited Liability Company      100 %    3.2(a)(ii)



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AGREEMENT

 

6. TSI Holdings (NJ), LLC

 

Name of Issuing Limited Liability Company

  

Type of Interest

   Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

TSI Bayonne, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Butler, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Cherry Hill, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Clifton, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Colonia, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Englewood, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Fort Lee, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Franklin Park, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Freehold, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Hoboken, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Hoboken North, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Jersey City, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Livingston, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Mahwah, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Marlboro, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Matawan, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Montclair, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Newark, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI No Sweat, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Old Bridge, LLC

   Limited Liability Company      100 %    3.2(a)(ii)



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AGREEMENT

 

Name of Issuing Limited Liability Company

  

Type of Interest

   Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

TSI Parsippany, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Plainsboro, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Princeton North LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Ramsey, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Ridgewood, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Somerset, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Springfield, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI West Caldwell, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Westwood, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

 

7. TSI Holdings (MA), LLC

 

Name of Issuing Limited Liability Company

  

Type of Interest

   Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

TSI Andover, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Back Bay, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Beacon Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Canton, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Clarendon Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Davis Square, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Dorchester, LLC

   Limited Liability Company      100 %    3.2(a)(ii)



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AGREEMENT

 

TSI Fit Acquisition, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Framingham, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Franklin (MA), LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Lexington (MA), LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Lynnfield, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Newton, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI South End, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI South Station, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Summer Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Waltham, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Watertown, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Wayland, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Wellesley, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Wellington Circle, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Woburn, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

 

8. TSI Brunswick, LLC

 

Name of Issuing Limited Liability Company

  

Type of Interest

   Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

TSI Princeton, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

 

9. Boutique Fitness, LLC

 

Name of Issuing Limited Liability Company

  

Type of Interest

   Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

BFX West 65th Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AGREEMENT

 

10. TSI Holdings (DC), LLC

 

Name of Issuing Limited Liability Company

  

Type of Interest

   Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

TSI Chevy Chase, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Columbia Heights, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Connecticut Avenue, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI F Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Gallery Place, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Georgetown, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI Glover, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI K Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI M Street, LLC

   Limited Liability Company      100 %    3.2(a)(ii)

TSI University Management, LLC

   Limited Liability Company      100 %    3.2(a)(ii)



--------------------------------------------------------------------------------

ANNEX F

to

PLEDGE AGREEMENT

SCHEDULE OF PARTNERSHIP INTERESTS

 

1. TSI Dupont, Inc.

 

Name of Issuing Partnership

  

Type of Interest

   Percentage
Owned1     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

Kalorama Sports Management Associates

   Partnership Interest      45 %    3.2(a)(ii)

 

2. TSI Washington, Inc.

 

Name of Issuing Partnership

  

Type of Interest

   Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement

Capitol Hill Squash Club Associates

   Limited Partnership Interest      20 %    3.2(a)(ii)

 

1  Percentage is reflective of the estimated profit sharing percentage related
to these Limited Partnership Investments.



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

Name of Pledgor

  

Address(es) of Chief Executive Office

TSI Holdings II, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

Town Sports International, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

BFX West 65th Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

Boutique Fitness, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI 217 Broadway, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Alexandria, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Alexandria West, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Allston, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Andover, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Ardmore, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Arthro-Fitness Services, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Astoria, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Avenue A, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Back Bay, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Battery Park, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Bay Ridge 86th Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Bayonne, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

 

Name of Pledgor

  

Address(es) of Chief Executive Office

TSI Bayridge, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Beacon Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Bensonhurst, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Bethesda, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Boylston, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Broadway, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Brooklyn Belt, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Brunswick, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Bulfinch, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Butler, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Canton, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Carmel, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Cash Management, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Central Square, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Cherry Hill, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Chevy Chase, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Clarendon, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

 

Name of Pledgor

  

Address(es) of Chief Executive Office

TSI Clarendon Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Clifton, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Cobble Hill, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Colonia, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Columbia Heights, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Commack, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Connecticut Avenue, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Court Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Croton, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Danbury, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Davis Square, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Deer Park, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Dobbs Ferry, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Dorchester, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Downtown Crossing, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Dupont Circle, Inc.   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Dupont II, Inc.   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East Brunswick, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

 

Name of Pledgor

  

Address(es) of Chief Executive Office

TSI East Meadow, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 23, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 31, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 34, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 36, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 41, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 48, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 51, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 59, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 76, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 86, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI East 91, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Englewood, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI F Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Fairfax, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Fenway, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI First Avenue, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

 

Name of Pledgor

  

Address(es) of Chief Executive Office

TSI Fit Acquisition, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Forest Hills, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Fort Lee, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Framingham, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Franklin (MA), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Franklin Park, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Freehold, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Gallery Place, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Garden City, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Garnerville, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Georgetown, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Germantown, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Glendale, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Glover, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Grand Central, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Great Neck, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Greenpoint, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Greenwich, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

 

Name of Pledgor

  

Address(es) of Chief Executive Office

TSI Hartsdale, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Hawthorne, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Herald, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Hicksville, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Highpoint, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Hoboken, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Hoboken North, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Holdings (CIP), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Holdings (DC), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Holdings (IP), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Holdings (MA), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Holdings (MD), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Holdings (NJ), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Holdings (PA), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Holdings (VA), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Huntington, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI International, Inc.   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

 

Name of Pledgor

  

Address(es) of Chief Executive Office

TSI Irving Place, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Jamaica Estates, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Jersey City, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI K Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Larchmont, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Lexington (MA), LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Lincoln, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Livingston, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Long Beach, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Lynnfield, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI M Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Mahwah, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Mamaroneck, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Market Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Marlboro, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Matawan, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Mercer Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Midwood, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

 

Name of Pledgor

  

Address(es) of Chief Executive Office

TSI Montclair, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Morris Park, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Murray Hill, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Nanuet, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Natick, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI New Rochelle, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Newark, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Newbury Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Newton, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI No Sweat, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI North Bethesda, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Norwalk, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Oceanside, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Old Bridge, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Parsippany, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Plainsboro, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Port Jefferson, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

 

Name of Pledgor

  

Address(es) of Chief Executive Office

TSI Princeton, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Princeton North, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Providence Downtown, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Providence Eastside, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Radnor, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Ramsey, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Reade Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Rego Park, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Ridgewood, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Rodin Place, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Scarsdale, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Seaport, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Sheridan, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Silver Spring, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Smithtown, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Society Hill, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Soho, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Somers, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

 

Name of Pledgor

  

Address(es) of Chief Executive Office

TSI Somerset, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI South Bethesda, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI South End, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI South Park Slope, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI South Station, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Springfield, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Stamford Downtown, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Stamford Post, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Stamford Rinks, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Staten Island, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Sterling, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Summer Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Sunnyside, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Syosset, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI University Management, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Varick Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Wall Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

 

Name of Pledgor

  

Address(es) of Chief Executive Office

TSI Waltham, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Washington, Inc.   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Water Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Watertown, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Wayland, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Wellesley, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Wellington Circle, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West Caldwell, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West Hartford, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West Newton, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West Nyack, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West Springfield, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 14, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 16, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 23, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 38, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 41, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 44, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

 

Name of Pledgor

  

Address(es) of Chief Executive Office

TSI West 48, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 52, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 73, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 76, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 80, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 94, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 115th Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 125, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West 145th Street, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI West End, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Westborough, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Westport, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Westwood, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Weymouth, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI White Plains City Center, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI White Plains, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Whitestone, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

 

Name of Pledgor

  

Address(es) of Chief Executive Office

TSI Williamsburg, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Woburn, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001

TSI Woodmere, LLC   

5 Penn Plaza, 4th Floor

New York, NY 10001



--------------------------------------------------------------------------------

ANNEX H

to

PLEDGE AGREEMENT

Form of Agreement Regarding Uncertificated Securities, Limited Liability

Company Interests and Partnership Interests

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of                     , among the undersigned
pledgor (the “Pledgor”), Deutsche Bank AG New York Branch, not in its individual
capacity but solely as Collateral Agent (the “Pledgee”), and
                    , as the issuer of the [Uncertificated Securities] [Limited
Liability Company Interests] [Partnership Interests] (defined below) (the
“Issuer”).

W I T N E S S E T H :

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a Pledge Agreement, dated as of November 15, 2013 (as amended, modified,
restated and/or supplemented from time to time, the “Pledge Agreement”), under
which, among other things, in order to secure the payment of the Obligations (as
defined in the Pledge Agreement), the Pledgor has or will pledge to the Pledgee
for the benefit of the Secured Creditors (as defined in the Pledge Agreement),
and grant a security interest in favor of the Pledgee for the benefit of the
Secured Creditors in, all of the right, title and interest of the Pledgor in and
to any and [all “uncertificated securities” (as defined in Section 8-102(a)(18)
of the Uniform Commercial Code, as adopted in the State of New York)
(“Uncertificated Securities”)] [Partnership Interests (as defined in the Pledge
Agreement)] [Limited Liability Company Interests (as defined in the Pledge
Agreement)] issued from time to time by the Issuer, whether now existing or
hereafter from time to time acquired by the Pledgor (with all of such
[Uncertificated Securities] [Partnership Interests] [Limited Liability Company
Interests] being herein collectively called the “Issuer Pledged Interests”); and

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
protect and perfect the security interest of the Pledgee under the Pledge
Agreement in the Issuer Pledged Interests, to vest in the Pledgee control of the
Issuer Pledged Interests and to provide for the rights of the parties under this
Agreement;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its permitted successors and assigns) regarding
any and all of the Issuer Pledged Interests without the further consent by the
registered owner (including the Pledgor), and, after receiving a notice from the
Pledgee stating that an “Event of Default” has occurred and is

 

(i)



--------------------------------------------------------------------------------

continuing, not to comply with any instructions or orders regarding any or all
of the Issuer Pledged Interests originated by any person or entity other than
the Pledgee (and its permitted successors and assigns) or a court of competent
jurisdiction.

2. The Issuer hereby certifies that (i) no notice of any security interest, lien
or other encumbrance or claim affecting the Issuer Pledged Interests (other than
the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

3. The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Creditors, does
not violate the charter, by-laws, partnership agreement, membership agreement or
any other agreement governing the Issuer or the Issuer Pledged Interests, and
(ii) the Issuer Pledged Interests fully paid and nonassessable.

4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

60 Wall Street

New York, NY 10005

Attn: MaryKay Coyle

Tel:

Fax:

e-mail:

5. Until the Pledgee shall have delivered written notice to the Issuer that all
of the Obligations have been paid in full (other than contingent indemnification
obligations which are not then due and payable) and this Agreement is
terminated, the Issuer will, upon receiving notice from the Pledgee stating that
an “Event of Default” has occurred and is continuing, send any and all
redemptions, distributions, interest or other payments in respect of the Issuer
Pledged Interests from the Issuer for the account of the Pledgor only by wire
transfers to such account as the Pledgee shall instruct.

 

(ii)



--------------------------------------------------------------------------------

6. Except as expressly provided otherwise in Sections 4 and 5 above, all
notices, instructions, orders and communications hereunder shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or overnight courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by overnight courier, be effective when
deposited in the mails, delivered to the telegraph company, cable company or
overnight courier, as the case may be, or sent by telex or telecopier, except
that notices and communications to the Pledgee, the Pledgor or the Issuer shall
not be effective until received by the Pledgee, the Pledgor or the Issuer, as
the case may be. All notices and other communications shall be in writing and
addressed as follows:

 

(a)    if to the Pledgor, at:         

 

        

 

        

 

        

 

         Attention:   

 

         Telephone No.:         

Telecopier No.:

 

      (b)    if to the Pledgee, at:         

 

60 Wall Street

         New York, NY 10005          Attn: MaryKay Coyle          Tel:         
Fax:         

e-mail:

 

      (c)    if to the Issuer, at:         

 

     

 

     

 

  

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

7. This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. Delivery of an executed counterpart hereof by
facsimile or other electronic transmission shall be as effective as delivery of
any original executed counterpart hereof. In the event that any provision of
this Agreement shall prove to be invalid or unenforceable, such provision shall
be deemed to be severable from the other provisions of this Agreement which
shall remain binding on all parties hereto. None of the terms and conditions of
this Agreement may be changed, waived, modified or varied in the manner
whatsoever except in writing signed by the Pledgee, the Issuer and the Pledgor.

8. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York.

 

(iii)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

[                                          ],   as Pledgor By  

 

  Name:     Title:  

 

DEUTSCHE BANK AG NEW YORK BRANCH,   not in its individual capacity but solely as
Collateral Agent and Pledgee By  

 

  Name:     Title:   By  

 

  Name:     Title:   [                                         ],   as Issuer By
 

 

  Name:     Title:  

 

(iv)